

115 HR 5324 IH: Supporting Teachers and Safe Students Act
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5324IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Mr. Ferguson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo improve school safety and mental health services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Teachers and Safe Students Act. 2.Violence prevention and mental health support (a)State uses of fundsSection 2101(c)(4)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6611(c)(4)(B)) is amended—
 (1)by redesignating clause (xxi) as clause (xxiv); and (2)by inserting after clause (xx) the following:
					
 (xxi)Supporting efforts to increase the professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) for teachers, principals, school leaders, and other school personnel in mental health awareness, violence prevention, crisis response, de-escalation and anger management techniques, positive behavioral interventions and supports, bullying and harassment prevention, and other similar programs designed to reduce and prevent school violence.
 (xxii)Assisting local educational agencies in— (I)developing and implementing professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) on violence prevention programs and emergency response and notification systems; and
 (II)improving school climate. (xxiii)Developing agreements between local educational agencies, law enforcement agencies, and health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services and to identify, respond to, and prevent threats to the safety of students and school personnel..
 (b)Local uses of fundsSection 2103(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(b)(3)) is amended—
 (1)in subparagraph (I)— (A)in clause (ii), by inserting , including mental health services, after services; and
 (B)in clause (iii), by striking and public or private mental health organizations and inserting , public or private mental health organizations, and local law enforcement agencies, to improve the coordination of services and to identify, respond to, and prevent threats to the safety of students and school personnel;
 (2)in subparagraph (O), by striking and at the end; (3)by redesignating subparagraph (P) as subparagraph (R); and
 (4)by inserting after subparagraph (O) the following:  (P)reducing the ratio of students to counselors to improve the ability of schools to address the needs of students through the recruiting and hiring of school-based mental health services providers, as defined in section 4102(6);
 (Q)developing and implementing professional development that is evidence-based (to the extent the State, in consultation with local educational agencies in the State, determines that such evidence is reasonably available) for teachers, specialized instructional support personnel, principals, school leaders, and other school personnel in violence prevention, mental health awareness, threat de-escalation methods, and positive behavioral interventions and supports, and supporting bullying and harassment prevention programs, and other similar programs designed to reduce and prevent school violence and improve the school climate for all students; and.
				